Order entered February 22, 2013




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00198-CV

        IN RE WILLIAM A. BOOTHE, M.D. AND WENDY J. BOOTHE, Relators

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                            Trial Court Cause No. 12-03467-E

                                        ORDER
       Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus and emergency motion to stay. We ORDER that relators bear the costs of this

original proceeding.


                                                  /s/   DAVID LEWIS
                                                        JUSTICE